 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDBermuda Knitwear Corporation and Abraham J. LubaschandRetail,Wholesale and Department Store Union,AFL-CIO,District65.Case No. 9d-CA-5046. April 9,1958DECISION AND ORDEROn July 10, 1957, Trial Examiner Ralph Winkler issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto. Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Reportwith supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and Members,Bean and Jenkins].The Board has reviewed the rulings of theTrial Examiner made atthe hearing and finds that no prejudicialerror was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, with the modifications in the remedyindicated below.'We find, as did the Trial Examiner, that the Respondents, in viola-tion of Section 8 (a) (3) and (1) of the Act, discriminatorily dis-charged the shipping and office clerical employees listed in Appendix-A of the Intermediate Report and moved their shipping departmentto Saugerties, New York, solely as a pretext for such discharges.Toremedy this discrimination, we shall order the Respondents to offerthese employees full and immediate reinstatement to their former orsubstantially equivalent positions, wherever located, without preju-dice to their seniority or other rights and privileges, replacing, ifnecessary, any employee or person hired or used by the Respondentssince August 17, 1956, to perform the services previously performedby the discriminatees.2Where such positions have been transferredto locations outside New York City, and are accepted by the discrim-inatees,-the Respondents shall be required to pay such employees theexpenses entailed in traveling and moving their families and house-'We note that, on numerous occasions,the Trial Examiner inadvertently refers toRespondents'1410 Broadway,New York, address as "1810" Broadway.2We agree with the General Counsel that such persons shall include accountants,independent contractors,friends, relatives,or other persons used or hired by the Re-spondents to perform the services previously performed by the employees discriminatorilydischarged.120 NLRB No. 59. BERMUDAKNITWEAR CORPORATION333hold effects to such locations.Contrary to the Trial Examiner's rec-ommendation, an offer of reinstatement as herein required shall beconsidered compliance with our Order, subject, however, to the quali-fication hereinafter provided.The Respondents shall also be required to make whole all employ-ees listed in Appendix A of the Intermediate Report by paying eachof them a sum of money equal to the amount he or she would nor-mally have earned as wages, including pension payments, from Au-gust 17, 1956, until the offer of reinstatement, less his or her interimearnings during such period.The General Counsel urges, in effect, that in determining the appro-priate remedy, the Board should consider that the Respondents re-moved their shipping operations to Saugerties, New York, merelyas a temporary measure and that they intended to resume operationsin New York City as soon as the threat of unionization disappeared.Like the Trial Examiner, we find it unnecessary to determine theRespondents' intentions at this time.However, if the Respondentsresumes shipping operations in New York City or ' vicinity, the Re-spondents shall be required to give preference in employment to thediscriminatees before any other employee is hired, without prejudiceto their former seniority and other rights and privileges.'We also expressly reserve the right to modify the back-pay andreinstatement provisions if made necessary by a change of conditionsin the future, and to make such supplements thereto as may hereafterbecome necessary in order to define or clarify their application to aspecific set of circumstances not now apparent .4ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents Abraham J.Lubasch and Bermuda Knitwear Corporation, New York, New York,its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Retail, Wholesale and Depart-ment Store Union, AFL-CIO, District 65, or in any other labor or-ganization of their employees, by discriminatorily discharging em-ployees, or in any other manner discriminating against them in regard8 Tennessee-Carolina Transportation, Inc.,108 NLRB 1369, 1371. Such an offer shallalso be made to any employee who accepted the Respondents' offer of reemployment out-side New York City. If such employees accept the offer to return to New York City, theRespondents shall, in addition, be required to reimburse them for expenses incurred intraveling and moving their families and household effects back to New York City,4 Cf.N. L. If. B v. New York Merchandise Company,134 F. 2d 949(C A 2) : MineWorkers v. Eagle-Picher Mining and Smelting Co., et al,325 U. S. 335 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDto their hire or tenure of employment or any term or condition ofemployment.(b)Threatening employees with discharge or other reprisals be-cause of union activities.(c)Promising to grant and granting wage increases for the pur-pose of inducing employees to refrain from union activities.(d) Interrogating employees concerning union membership andactivities in a manner constituting interference, restraint, or coercion,in violation of Section 8 (a) (1) of the Act.(e) In any other manner interfering with, restraining,or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations,to join or assist the aforementioned District65 or any other labor organization,to bargain collectively throughrepresentatives of their own choosing and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection,and to refrain from any or all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer the employees listed in Appendix A of the IntermediateReport immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority orother rights and privileges previously enjoyed, together with an offerof necessary traveling and moving expenses where offers of reinstate-ment are made to positions moved outside New York City. In theevent that the Respondents relocate their previously removed shippingoperations in New York City or vicinity, they shall give the employeeslisted in Appendix A of the Intermediate Report preference in em-ployment in their former or substantially equivalent positions beforeany other employees are hired, without prejudice to their seniority orother rights and privileges.(b)Make whole all employees for any loss of pay they may havesuffered becauseof thediscrimination against them,in the mannerset forth in the Intermediate Report in the section entitled "TheRemedy," as modified by the Board's order herein.(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back pay dueand the rights of employment under the terms of this Order.(d)Post at their premises at 1410 Broadway, New York City,Saugerties, New York, Tannersville, New York, and Hoboken, NewJersey, copies of the notice attached to the Intermediate Report and BERMUDAKNITWEAR CORPORATION335marked "Appendix B." 5 Copies of said notice, to be furnished bythe Regional Director for the Second Region shall, after being dulysigned by Abraham J. Lubasch, individually and in his representativecapacity for the Respondent Bermuda Knitwear Corporation, beposted by the Respondents for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respond-ents to insure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondents have taken to comply herewith.5 This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner" in the caption thereof the words "A Decision and Order" In theevent this Order is enforced by a decree of a United States Court of Appeals, the noticeshall be further amended by substituting for the words "Pursuant to a Decision andOrder," the words "Pursuant to a Decree of the United States Court of Appeals, Enforc-ing anOrder."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges and amended charges filed by Retail, Wholesale and DepartmentStore Union, AFL-CIO, District 65, a labor organization herein called the Union,the General Counsel of the National Labor Relations Board issued a complaint datedOctober 9, 1956, against Bermuda Knitwear Corporation and Abraham J. Lubasch,herein collectively called Respondent, alleging that Respondent has engaged in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1) and (3)and Section 2 (6) and (7) of the Labor Management Relations Act, 1947, 61 Stat.136, herein called the Act.Copies of the charges and complaint were duly servedupon Respondent, in response to which Respondent filed an answer denying theunfair labor practices alleged. 'Pursuant to notice, a hearing was held at New York City before the duly desig-nated Trial Examiner, beginning on December 10, 1956, and concluding on February13, 1957.All parties were represented by counsel and were given full opportunityto examine and cross-examine witnesses, and to introduce evidence bearing on theissues; they were also given opportunity for oral argument and to submit briefs, aswell.Upon the entire record in the case, and upon observation of the demeanor of wit-nesses, I make the-following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent Bermuda isa New Yorkcorporation with its principal office in NewYork City;itengages in the sale and distribution of women'sknitwear and relatedproducts.RespondentA. J. LubaschisBermuda's president and the owner of sub-stantially all its capital stock and he is in charge of itslaborrelations.During thepast year Respondent Bermuda made interstate purchases and sales exceeding avalue of $500,000 and $2,000,000,respectively.I find that Respondent Bermuda is engaged in commerce within the meaning of theAct.II.THE UNFAIR LABOR PRACTICESAt least untilAugust 17, 1956,Respondent maintained its principal office, show-rooms, stockroom,and shipping operations at 1410 Broadway,New York City.Respondent discharged 26 employees,'mostly shipping and office personnel,at these' These employees are set forth on Appendix A hereof. The complaint was amended atthe hearing to include all these employees as having been discriminatorily discharged 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew York City operations on August 17, and the General Counselallegesthat suchterminationswere discriminatory.Respondent denies such discriminatory motiva-tionand contends, instead, that the discharges were incidental to a transfer of someof its operations to Saugerties, New York, which transfer Respondent asserts tohave been made for economicreasonsunrelated to union membership or other labororganizational activities of its employees.These discharges constitute the principalissuein this proceeding.Itmay be helpful, at the outset, to described Respondent's operations before theAugust 1956 discharges under consideration. In 1934 Respondent began operationsin a loft building at 1410 Broadway, located in the center of the knit goods industryinNew York City; this building, according to Respondent Lubasch, is the leadingknitwear building in New York City.Respondent expanded its business over theyears and gradually acquired additional space; by 1942 Respondent was occupyingthe entire 22d floor of the building at 1410 Broadway.Respondent has also beenrenting additional space in the area of 1410 Broadway since 1953; it has used publicand other warehousing facilities and in February 1956 it acquired a year's subleaseon basement premises at 1410 Broadway.Respondent has not engaged in any manufacturing operations at 1410 Broadway.Rather, it contracts out its work.Respondent's principal contractors are, apparently,a firm entitled Class Knit Co., Inc., located in New York City and a Puerto Ricanconcern owned by Respondent Lubasch and named Yauco Knitting Mills, Inc.Yauco Knitting Mills has approximately 150 employees and produces solely forRespondent.That Respondent is a substantial enterprise is indicated by the afore-stated commerce data; it has a mailing list of 9,000 names and has approximately3,000 active accounts throughout the United States.As already stated, Respondent'soperations were centered, as of August 1956, at 1410 Broadway.Here were locateditsprincipal office and showroom (italsohas a subsidiary west coast showroom)and its stockroom with shipping and receiving departments.Respondent received allmerchandise, in bulk, from its contractors and its Puerto Rico plant at 1410 Broad-way 2 where the merchandise was stored, packaged, and boxed and then shippedto customers, by railway express, parcel post, airfreight, or motortruck.Respondenthas traveling salesmen, with territories throughout the country, who report at 1410Broadway; Respondent also had been selling a substantial amount of merchandiseto customers who went to 1810 Broadway and selected their purchases directly fromstock.Respondent's business has a spring and fallseason, the fall shipping-seasonrunning from June through November; the busiest portion of the fall shipping seasonisfrom July through September and August, when the dischargesin questionoccurred, is the peak of thatseason.Respondent had approximately 36 employees at 1410 Broadway, including about12 shipping employees and about 15 office and clerical employees.The shipping andstockroom employees performed the usual functions of those classifications, such asboxing, packaging, storing, etc.The office and other functions at 1410 Broadwayincluded the operations normally attending a business of Respondent's size in thisindustry, such as bookkeeping and usual office procedures, credit investigation, inven-tory control, secretarial, switchboard and reception operations, salesroom, productioncontrol, advertising, designing, modeling, etc.Respondent A. J. Lubaschispresident and inactive control of Bermuda's opera-tions.Among Bermuda's other top executives and supervisors located at 1410 Broad-way before the discharges were General Sales Manager Maxwell Saslow, ProductionManager Jack Lubasch (Respondent Lubasch's cousin), Comptroller Simon Mael,Divisional Sales Manager Edward Lipschultz, Advertising Manager MaxBesehloss,and Shipping Foreman Reinhard Holdstein.August 1956 was, as already stated, the peak of Respondent's fall season;orderswere very heavy at the time and the entire shipping department had been workingovertime during the week ending August 10.Nevertheless, on August 17, Respond-ent dismemberedits entirestaff at 1810 Broadway except for management and super-visory personnel and two rank-and-file employees.3 I shall now relate the evidenceas to unionorganizational activities which, according to the General Counsel, demon-strates Respondent's motivation for the discharges.2 The record indicates that only one item, skirts, was shipped directly from contractorto customer.3 Belle Somer, a showroom sales representative, and Helen Kupcyk, an assistant toForeman Holdstein. BERMUDA KNITWEAR CORPORATION337Advent of Union Activities in 1956Beginning in or about April 1956, the Union undertook to organize Respond-ent's employees at 1410 Broadway.Union Organizer Al Dicker met fairly frequentlywith employees in front of the building at 1810 Broadway and in nearby restaurants;early in May,Dicker began meeting with employees at the union offices, and hecontinued to meet each month through August 1956 with some of them.Unionactivitieswere,meanwhile,a subject of employees'discussions at Respondent'spremises,and General Sales Manager Saslow testified in effect that such activitieswere common knowledge.In June 1956, after the Union'sorganizational campaign had begun,Respond-ent gave wage increases to 9 of its 12 4 shipping employees.This was a departurefrom Respondent'snormal practice of giving raises only on an individual basis.Ivan Rocke had been working in the shipping department under Foreman ReinhardHoldstein for about 5 years, and it was Holdstem who had hired Rocke. Shortlyafter the Union began its organizing activities,Holdstein asked Rocke,accordingtoRocke's credible testimony,"What's this about a union?"thus referring tothe Union contacting employees off the premises,and Holdstein told Rocke that"it is the same thing over and over again.Nothing will come of it,because theunion was trying to get in the shop and organize the shop previously."About a weekbefore Rocke and the other shipping employees received their wage increase in June1956, Holdstein,with a list in his hand, went to the shipping employees and toldthem separately,according to Rocke's testimony,that"we are going to get a raise.We are going to be taken care of." Holdstein asked Rocke on such occasion,"what'sthis about union talk again?"and he again told Rocke that he had heard about theUnion'sorganizational efforts and that"nothing [is]going to come of it as usual"and that Rocke could expect a wage increase.Felipe Cubas was another employeeunder Holdstein in the shipping department who had been hired by Holdstein in orabout 1951.Cubas' last wage increase before June 1956 was in 1953.CallingCubas aside shortly before Cubas received his June 1956 increase,Holdstein toldCubas that he had heard"something about the union" and he asked Cubas"what wasit that was going on?"Holdstein then told Cubas,"We would like to do somethingfor everybody here," and he informed Cubas a few days later that he, Holdstein, hadobtained an increase for Cubas.Alfred Salwitz,who had been hired by Holdstein5 years before,was transferred in May 1956 from the shipping department underHoldstein to the office to assist Production Manager Jack Lubasch.Twice in May,the second time being the occasion of Salwitz'transfer to the office,Holdsteininquired what Salwitz knew of the employees'union activities and which employeeshad joined.Salwitz said he did not know.Holdstein also told Salwitz it wouldbe a "very bad thing" for the employees to join the Union because,Holdstein toldSalwitz, Lubasch would never"tolerate" a union and"would close down the place."Salwitz received a wage increase on the occasion of Holdstein's second conversationwith him, the same day Salwitz transferred to office work;thiswas Salwitz' firstincrease in 21/2 years.In July or August 1956, Holdstein asked employee Anglisano,"What's going onhere with the union?"; and early in August Holdstein told Anglisano that he, Hold-stein, knew the names of some employee members of the Union and that "Lubaschdon't want no union in his shop. If the union is in,Lubasch will close his shop andmove to Puerto Rico."On or about August 9, 1956, Union Organizers Al Dicker and Abe Cohen visitedRespondent'soffice at 1410 Broadway.Theyintroduced themselves to JosephineKeating, the receptionist and switchboard operator,and asked to see RespondentLubasch.Lubasch was out at the time and Keating advised Dicker and Cohen thatLubasch was expected to returnby 2:30 thatafternoon.Dicker and Cohen gaveKeating their calling card describing their union affiliation,and they left thepremises.Dicker and Cohen returned to Respondent's premises that afternoon, tobe informed by Keating that Lubasch was out of town and that she did not knowwhen he would return.Within the next few days, according to Keating's credibletestimony, Keating advised Lubasch by telephone of various callers and other busi-ness matters,including the fact that Dicker and Cohen had been in to see him; and4Of the 3 shipping employees who did not receive an increase at the time, Kupcylr was1of 2 rank-and-file employees not discharged on August 17; the second, Lowe, wasscheduled to receive a monthly pension in July 1956; and the third, Anglisano, was ahandyman and had received a wage increase in May 1956.483142-59-vol 120-23 338DECISIONS OF NATIONAL LABOR- RELATIONS BOARDKeating also read to Lubasch the union business card left by Dicker and Cohen.5This card, as mentioned above, stated the Union's name and local number.On August 10, shortly after Dicker's and Cohen's visit to Respondent's office,as related above, Respondent began transferring substantial quantities of mer-chandise from 1810 Broadway to a building owned by Lubasch in Tannersville,New York, and employee Salwitz estimated that three-fourths of Respondent'sstock was removed from 1810 Broadway between August 10 and 13.Also, begin-ning onAugust 10, no more merchandise from Respondent's contractors wasdelivered by, or received from, Respondent's contractors at 1810 Broadway; onthat day under instructions from Respondent one of Respondent's principal con-tractors (Class Knit) began shipping merchandise to Lubasch's Tannersville build-ing.The week of August 13, Respondent had its shipping employees take aninventory of its remaining merchandise at 1810 Broadway.The employees wereconcerned about this turn of events, particularly at the peak of Respondent's fallseason, and they discussed the situation among themselves.That same week ofAugust 13, employees also observed frequent meetings being held by companyexecutives.-During this same week of August 13, Respondent's bookkeeper, Lillian Harlick,asked Production Manager Jack Lubasch what was happening.Lubasch repliedthat "it seems that some of the boys in the back [referring to shipping and receivingroom] signed up with the union and [Respondent Lubasch] is against it" and thatRespondent Lubasch "was stubborn and wouldn't tolerate a union."That sameweek, another office employee, Mildred Singer, made a similar inquiry of DivisionalSalesManager LipschultzLipschultz replied that "there was some talk aboutthe boys joining the union," but that Singer herself should not be concernedabout it as it "had nothing to do" with her.Also, during this period, ForemanHoldstein asked shipping employee Ivan Rocke, "What's the talk about a unionagain?"And Holdstein then told Rocke, according to Rocke's credible testimony,that "This time he is fed up.with the whole thing, and whatever happens,happens."Also, during this period, while employees were shipping merchandiseto Tannersville, as mentioned above, shipping employee Cubas remarked to Hold-steinthat it is a long way to go to work in Tannersville.Holdstein thereupontold Cubas that "they haven't got anything set up there yet.All they have thereis the merchandise "Holdstein further stated on this occasion that "you shouldknow your boss [Lubasch] better than that.He [-Lubasch] would never standfor a union."On Thursday morning, August 16, Sales Manager Maxwell Saslow, ProductionManager Jack Lubasch. and Comptroller Simon Mael called together and conductedtwo meetings in the shipping department, first with the women employees of thatdepartment and then with the men. Saslow addressed both groups in the presenceofMael and Lubasch.Employee Sylvia Maldonado credibly testified that Saslowstated at the first meeting that "he [Saslow] was up all night in Tannersville, talk-ing to the boss [Lubasch] and trying to convince the boss not to go out of businessand that there was no progress because.[Lubasch] made up his mind that hewas going to close up because, anyway, he was losing money in the business andhe was practically giving the stock for close-out prices.He [Saslow] says, whatdo we want from him [Lubasch].We have just as much benefit from him5 Lubasch denied that Keating had ever infoi med him of the union organizers' visit to1410 Broadway ; he testified on direct examination that his first knowledge of the Union'sorganizing attempts was on "August 22nd" (after the discharges) when, according toLubasch, Cohen left his calling card at Lubasch's summer home in Tannersville, NewYork.On cross-examination, Lubasch testified that he did not know whether the allegedTannersville calling card incident occurred before or after the discharges, except that "itwas about the same time" , then Lubasch went on to testify that he did not recall whetherthe alleged Tannersville calling card incident did occur on August 22, as previously testi-fied,and then, when Lubasch was asked whether "You don't remember whether it wasbefore or after the people were fired'1" lie replied, "No, I don't remember when it was.I think it was after. It was after we had discharged them I do remember that." Thisisbut one example of the character of Lubasch's testimony throughout the proceeding.Not only did his demeanor as a witness convince me that Lubasch was deliberately evasiveand untruthful, but his testimony as a whole reveals many self-contradictions and im-plausibilities in addition to conflicts with other Respondent witnesses in material respectsLubasch's evasiveness and untruthfulness so permeates his entire testimony that I amimpelled to find him unworthy of belief as to any critical matters in this case. BERMUDA KNITWEAR CORPORATION339[Lubasch] as with the union, and we was treated like a small family.Anythinghe could do for us, he would be glad to do it, and that if anyone of us wants tojoin the union, he [Saslow] will give us the blessing."Saslow then told the male employees at the meeting with them, according to thecredible testimony of Salwitz and Cubas, that he (Saslow), Mael, and Jack Lubaschhad just returned from a meeting with Respondent Lubasch at Tannersville andthat the three men had "pleaded" for their own jobs with Lubasch. Saslow toldthe assembled employees that they could obtain other employment much moreeasily than Saslow, Mael, and Jack Lubasch could and that he, Saslow, wanted todiscuss the matter man-to-man with the employees so that they might "settle" thematter "between ourselves . . . without help from the outside," referring to the"Union." "in case we cannot settle it here," Saslow further stated, "Mr. Lubaschwill close the place."Saslow also informed the group that Lubasch had said thatthey had all joined the Union.6 "That is good for you, God bless you," Saslowtold the employees, "but as for him LLubasch] he doesn't want no union." "fellme what you want," Saslow continued, "and I'll go back and tell the boss.This issomething we can settle between ourselves.Regardless of what happens, we stillwant to remain friends."Saslow then suggested that the employees themselves dis-cuss the situation during the lunch hour and give Saslow their "answer" after lunch.?"The whole long and short of it," Saslow concluded, "is that the boss does notwant a union." 8As Saslow had suggested, a group of employees did seek to meet with Saslowthe same afternoon of Saslow's aforementioned meetings with the shipping em-ployees, but Saslow was unavailable.The next day, in accordance with RespondentLubasch's instructions, Respondent discharged the 26 employees listed on AppendixA, the discharge notices stating that "We have reorganized our shipping and officefacilities and notice is hereby given that your services are no longer required."Afew days later at Respondent's premises at 1810 Broadway, Union Organizer Dickerdiscussed the discharges with Saslow; Saslow stated at the time, according toDicker's undenied and otherwise credited testimony, that Respondent Lubaschdoes "nice things" for his employees and "therefore, he [Lubasch] doesn't have tohave a union"; Saslow further told Dicker on this occasion that Lubasch was a"stubborn guy.He made up his mind and that's all" and that Lubasch "wouldnever sign with the union, would never have anything to do with any union, nomatter what the case was." 9UActually, only about five employees had joined the Union, but Lubasch apparently didnot know this.vCubas reasonably interpreted this to mean "whether we would go withthe union orstay loyal to the boss "8 Testifying that he had not seen Respondent Lubasch for at least a week beforeAugust 17, Saslow testified several days later that he, Mael, and Jack Lubasch had goneto Tannersville a day or two before August 17 to complain to Lubasch that some shippingemployees had been slowing down and that he urged the employees upon his return fromTannersville that they should do their work and "not let their union activities interferewith their work "He denied telling the employees that Lubasch would close down becauseof union considerations ; when specifically questioned, however, he said he did not recall buthe would not deny telling the employees that "there was no need to go outside of the fac-tory itself to a labor organization to help iron out these diffeiences "And when specifi-cally asked whether he had asked the employees to talk over the situation among them-selves and to report back to him, Saslow testified, "I don't deny it, but I don't recall it."Saslow also testified that he believed company records would show the amount of shippingin relation to his testimony about slipping employees slackening in their work ; Respond-ent introduced no such records.Both Mael and Jack Lubasch testified in Respondent'sbehalf, but neither was even questioned by Respondent in attempted corroboration ofSaslow's testimony respecting Saslow's remarks to the shipping department employees.Salwitz, Cubas, and Maldonado impressed me as honest witnessesTo the extent thatconflicts exist between Saslow's testimony and that of the other three named individuals,the latter's testimony is credited and Saslow's testimonyis notcredited.Saslow's othertestimony shows evasion and even self-contradiction ; based on his entire testimony andhis demeanor as a witness I can hardly accept his alleged reason for his, Mael's, andJack Lubasch's meeting with Respondent Lubasch.9Dicker told Saslow that the Union would not sit idly by in view of the discharges,and the Union began picketing Respondent's premises at 1810 Broadway on or aboutAugust 21, 1956. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent asserts that it discharged the employees on August 17 10 because itmoved its shipping and stockroom department to Saugerties,New York,for eco-nomic reasons.Respondent also claims that it had planned some such action atleast since December1954.I shall now attempt to relate some preceding andattending circumstances and some resulting conditions of this claimed,long plannedreorganization of shipping and office facilities.Iuse the word"attempt" ad-visedly; for the General Counsel'spainstaking cross-examination of Respondent'sprincipal witnesses,particularlyMael and RespondentLubasch,demonstrated butcould not always turn aside their evasion and dissimulation.Respondent Moves to SaugertiesRespondent adduced testimony to the effect that it had long considered itspremises at 1410 Broadway to be inadequate,asserting in this connection that suchpremises were too smallfor stockroomand shipping purposes and that congestedtraffic conditions in the area of 1810 Broadway make that location an unsatisfactoryone for delivery and shipping operations.In the latter connection,Respondentalso testified regarding the inconvenience of relying on overburdened elevatorservice between the street level and their premises on the 22d floor.Respondent'switnesses testified that, at a meeting held in or about December1954betweenRespondent Lubasch,ComptrollerMael and other company officials, it wasdefinitely decided to move the shipping and stockroom departments from 1410Broadway.Respondent Lubasch testified that he thereupon instructed Jack Lubaschto find premises"where we can be housed in one place" and Respondent Lubaschand Jack Lubasch testified,in effect,that Jack Lubasch thereafter made continuousefforts to this purpose.Respondent was a statutory tenant at 1810 Broadway in December 1954, its leasehaving expired there in or about January1954;therewas some question at thetime that the State might repeal or otherwise change the then existing law to theeffect of terminating such statutory tenancies,which would have left Respondentwithout a lease or any other right of tenancy at 1810 Broadway.Jerome D. Schlossis president of Queensdale Realty, Inc., the landlord of the building occupied byRespondent at 1410 Broadway.Schloss testified that Respondent enjoyed a "bar-gain"rental at 1810 Broadway as a statutory tenant; and Schloss testified thatitwas to the landlord's financial advantage to have a statutory tenant vacate a rent-controlled premises,such as Respondent had at 1810 Broadway,and that he(Schloss)had been"very anxious"for a "long time" to have Respondent give upeven a portion of the premises.Respondent witness, Nathan Fixelle, is a real-estateagent in the office of Mid Manhattan Management Corporation,the landlord'srental agents at 1810 Broadway.Fixelle testified that,inor about March orApril 1954,Fixelle first suggested to Respondent Lubasch that Lubasch shouldmove his stockroom from 1810 Broadway because such move would be to thelandlord's advantage; Fixelle testified that Lubasch then replied that he, Lubasch,would consider the suggestion.Testifying later, however,Fixelle this time statedthat it was Lubasch who first mentioned moving the stockroom from 1810 Broadway;and this time,also contraryto his earlier testimony,Fixelle even testified that hecould not recall that he had ever previously made such suggestion to Lubasch.Fixelle also testified that the only consideration mentioned by Lubasch for consid-ering moving the stockroom during such conversation was "inadequate space."In July 1955 Respondent executed a new lease for the 22d floor at an increasedrental to terminate in January 1959.And, as previously mentioned,Respondentobtained additional basement space in the same buildingiunder a year's subleasebeginningFebruary 1956.Respondent claims and adduced testimony to the effect that it still sought otherpremises for its stockroom and shipping operations,despite the 1955 lease it signedfor the 22d floor and the 1956 sublease for the basement space at 1810 Broadway,and one of the evidentiary items adduced by Respondent in support of this con-tention is its acquisition of a building in Tannersville,New Yorl{.Tannersvillehas a population of approximately 650 and is located in the Catskill Mountainsresort area, about 115 miles north of New York City.liLubasch entered into acontract in October 1955 for the purchase of a 3-story building in Tannersville,the so-called Lackey Building, and he acquired title to the property in April 1956.iiRespondent Lubasch testified that he discharged the employees when he did becausethey had been allegedly slowing down(See footnotes 5 and8,supra )U The Official Guide of the Railways (National Railway Publication Co , June 1957), ofwhich I take official notice, does not show a railway station in Tannersville BERMUDA KNITWEAR CORPORATION341Lubasch testified that he purchased the building for the express purpose of housingRespondent's stockroom and shipping facilities.Respondent never did move itsstockroom to the Lackey Building; Lubasch's explanation is that, after purchasingthe building, he learned it would be too costly to make repairs and other structuralchanges in such premises to make them suitable for stockroom and shipping pur-poses.The record shows that Respondent Lubasch has a summer home in Tanners-ville and that-even before purchasing the Lackey Building, he had established aretail outlet store for his then 17-year-old son in 1 of 3 stores in the street level ofthe building, the second floor is used and is apparently rented out as a family dwelling,Respondent Lubasch also testified that early in 1956 he advised Fixeile (the afore-mentioned associate of the landlord's rental agent at 1810 Broadway) that he wasintending to move the stockroom and shipping department from 1810 Broadwayand give up four-sevenths of Respondent's 22d floor premises occupied by suchoperations and that Respondent would have need to retain only the remaining por-tion of Respondent's 22d floor premises for office and showroom purposes. Lubaschtestified that he then told Fixelle to see what kind of a sublease proposition Fixellecould obtain for the space Respondent would be vacating. Lubasch further testifiedthat the effect of this early 1956 conversation with Fixelle was a "definite commit-ment" to vacate the stockroom space on the 22d floor by July 1, 1956, and he alsotestified that such oral "commitment" was "equivalent to a written notice."On theother hand, Respondent witness, Fixelle, testified that, after signing the aforemen-tioned lease in July 1955, the first discussion he had with Lubasch as to vacatingthe stockroom and shipping space did not occur until June 1956, Lubasch toldFixelle at that time, Fixelle testified, that Lubasch would vacate this portion of the22d floor premises on or about January 1, 1957, and that Fixelle should find asubtenant.Fixelle also testified that he did nothing about the matter until Septem-ber or October 1956.12It is recalled that on August 10, 1956, Respondent began transferring its mer-chandise from 1810 Broadway to the Lackey Building in Tannersville 13 and thatafter that date Respondent received no merchandise at 1810 Broadway from its con-tractors.On or about August 15 Respondent leased premises in Saugerties, NewYork, where it states it has now established the shipping and stockroom operationsformerly carried on at 1810 Broadway.Although Respondent did not introducethe Saugerties lease in evidence, the record shows that the leasehold term is for onlya 3-month period, automatically renewable in the absence of contrary notification.Saugerties is located about 100 miles north of New York City and about 15 miles.south of Tannersville and has an approximate population of 4,000.14On or aboutSeptember 1, 1956, 2 weeks after the discharges under consideration, Respondentalso leased space for a 2-year term in Hoboken, New Jersey, across the river fromNew York City; Respondent used these Hoboken premises as a temporary shippingpoint, and it states that it discontinued such use long before expiration of the lease-hold arrangement.When Respondent established whatever operations it did set up in Hoboken andSaugerties, it called upon its executives and traveling salesmen to perform shippingand receiving and stockroom operations at both locations.Respondent also hiredtemporary shipping employees at Hoboken.Respondent's first payroll at Saugerties12 I have elsewhere commented on Respondent Lubasch's credibility.Based on Fixelle'sdemeanor and testimony, I am also unable to rely on Fixelle's trustworthiness as a wit-ness ; he was, in my judgment, both evasive and untruthful. Fixelle appeared as a witnessin this proceeding on January 23, 1957, on which occasion lie was ci oss-examined by theGeneral Counsel concerning a certain alleged meeting lie testified to having had withLubasch.Itwas important, and Fixelle understood the importance, at the time of histestimony to determine whether such conversation actually occurred and, if so, when itoccurred.It was to the Respondent's advantage at the time to establish such conversationas having occurred as early as possible within the context of his testimony.Fixelletestified at one point that such alleged conversation occurred in October 1956 ; and then,when pressed on this matter, he finally admitted that lie did not know whether suchalleged conversation took place in October 1956 or as recently as January 1957, the samemonth he was testifyingi3Respondent Lubasch called this Tannersville warehouse function, Mill Distributors,and he calls his son's store in that building, Mill OutletLubasch testified that he firstsent merchandise for warehousing in Tannersville in July 1956 ; elsewhere lie testified thatsuch activity began "anywhere from the 1st to the 15th [of August]." Saslow testifiedthat he had not heard of any shipments to Mill Distributors before August 9.iiAccording to the Official Guide of the Railways (National Railway Publication Co.,June 1957), one railwayline runs Into Saugerties. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas for the week ending August 25, on which date it had four new shipping'em-ployees; 15 the following week it had only one such employee on that payroll.However improvised were Respondent's shipping operations with the dischargeof its shipping employees and the other events outlined above, the conduct of Re-spondent's business office was at least equally chaotic.Respondent Lubasch testifiedthat the only change in the method of Respondent's total operations resulting fromits "reorganization" was to separate sales and office functions from -its shipping andstockroom operations, and in this connection he also testified that Respondent stillhad the same office work to be performed.Comptroller Mael has charge of Re-spondent's general office work and advises Respondent Lubasch respecting financialand other aspects of Respondent's operations.Mael testified that he had alwaysassumed that the bookkeeping, but not the sales, office would move with the stock-room and that he had known there would be problems in moving the bookkeepingoffice, including the hiring and breaking in of competent office employees.Maelnevertheless further stated that he had never discussed such problems with Lubaschbefore the move to Saugerties and that Respondent, before the move, had not evenplanned which particular office functions would be moved.Mael testified he had not even inquired before the move whether qualified officeemployees were available in Saugerties, and at one point he suggests he could notobtain any.As a matter of fact, Mael also testified that he had no prior knowledgeof the Company's move to Saugerties and that such move came as "somewhat of asurprise."Substantial office functions have had to be foregone since the dischargeof Respondent's office personnel, and necessary bookkeeping operations were notbeing performed.Respondent enlisted the services of executives' family membersand friends to keep up a semblance of a business office; it has also been engagingoffice personnel on a temporary basis at 1810 Broadway from employment officesand other sources.All this, in order to perform some of the functions of Re-spondent's discharged personnel.Even Respondent concedes that since August 17itsbusinessoffice has been conducted "much less efficiently" than before thedischarges.Although Fixelle testified, as mentioned above, that the only reason Lubaschallegedly gave him for desiring to move the stockroom was that "the space was toosmall" at 1810 Broadway, Respondent now also asserts a financial consideration aswell.Respondent thus claims in this connection that the cost of operating theshipping and stockroom department at 1810 Broadway had been rising steadily overthe years and that it sought to remove these operations to a location where it wouldreduce such costs, including labor and transportation items. In support of suchcontention, Respondent introduced in evidence, and adduced testimony of Respond-ent Lubasch and Comptroller Mael in connection therewith, an analysis purportedlyshowing steadily increasing costs in maintaining the stockroom at 1810 Broadwayas compared with a projection of comparatively lower operating costs for thestockroom at Saugerties.This analysis was prepared by Mael for purposes of thisproceeding and after the instant complaint was issued. In the circumstances of thiscase. I feel it unnecessary to discuss the details of this analysis and Mael's andLubasch's related testimony.Suffice it to say in this connection that the recordmakes abundantly clear that the analysis fails to portray or project the economicpicture accurately or completely or even honestly.Several items are worth noting, while on the subject of Respondent's allegedeconomic justification for its "reorganization."Respondent's contractors paiddelivery charges from their own premises to Respondent' stockroom at 1810 Broad-way, and such transportation cost was necessarily considered by the contractors infixing the cost of their manufacturing service to Respondent; Respondent's cus-tomers also paid transportation costs on deliveries to them from 1810 Broadway,and this cost was also obviously considered by them in making their purchases;nevertheless,Mael and Lubasch testified in effect that they did not even consider,before moving to Saugerties, what financial impact the changed location might haveon either their customers or contractors. Indeed, Lubasch testified that his cus-tomers have told him that they liked the change of the shipping department fromNew York City to Saugerties and that they even have complimented him becausetheir transportation costs are lower from the new site (he was unable to identifyeven one such happy customer); Mael, on the other hand, testified in effect thatsome customers have complained that the changed shipping location has increased1a Respondent's witnesses, particularly Respondent Lubasch, gave a variety of dates asto when Respondent had its first new employees in Saugerties BERMUDA KNITWEAR CORPORATION343their shipping costs and that Respondent has, in fact, been impelled to credit thesecustomers with the amount of such increase.Lubasch also testified that the con-tractors' charges to Respondent were the same for merchandise delivered at Sauger-ties as at 1810 Broadway', on the other hand, an executive of Class Knit testifiedthat this matter of increased shipping costs to Saugerties was even then under nego-tiation.Merchandise from Lubasch's Puerto Rico plant is shipped to New YorkCity by water transportation, as it was before, and then from New York City toSaugerties;Lubasch nevertheless also testified that he did not know whether thecost of transporting such merchandise were greater to Saugerties than to 1810Broadway in New York City and he also testified that he had not even consideredthismatter before moving the stockroom to Saugerties.Mael, who testified tohaving discussed with Lubasch the financial and other aspects of moving the ship-ping department from 1810 Broadway, testified that he never had discussed withLubasch the convenience or inconvenience to customers of having shipments madefrom Saugerties; he also testified that they had never discussed the convenience orinconvenience of keeping in touch with Respondent's New York City contractorsfrom Saugerties; and he further testified that they never even had discussed theoperational difficulties of having the sales office and stockroom 100 miles from oneanother.Moreover, and apart from Lubasch's mentioned testimony that he decidedto move on August 17 because of Saslow's complaint that employees were slowingdown, the record does not contain any economic explanation why Respondent,even assuming it desired to move its shipping and stockroom department from 1810Broadway, would even consider such change at the very peak of its fall shippingseason rather than after the season, particularly when Respondent was still requiredto pay its rental on the space at 1810 Broadway occupied by the stockroom.As amatter of fact, Respondent continued to pay such full rental until January 30, 1957,on which date Respondent executed new instruments with the landlord at 1810Broadway; under these instruments, Respondent in effect released the stockroompremises to the landlord and took back a lease for approximately three-sevenths ofthe 22d floor premises for its showroom and sales officeRespondent never offered employment at either Hoboken or Saugerties to any ofitsdischarged employees, before or after their discharge; when Respondent beganoperating in Saugerties it advertised for employees in a local paper there.Respond-ent Lubasch testified on December 14, 1956, that he had not asked any of thedischarged employees whether they wanted to work at Hoboken or Saugertiesbecause, so he testified, "we had no opportunity to."Three weeks later in theproceeding, Lubasch testified that he and Sales Manager Saslow had "casually"discussed the matter before signing the Saugerties lease and that by the time thelease was signed it had been decided not to employ the New York City employeesin Saugerties because both he and Saslow agreed at the time that "transportationand commutation" made it "impractical to ask or impose on any of the New Yorkresidents." 16Then, when Lubasch was later asked on direct examination why hedid not offer employment in Saugerties to the New York City employees, Luhasch thistime testified that "there are many reasons."Lubasch thereupon testified thathousing in Saugerties was "scarce" and "too expensive for the employees, or foranyone"; that there was "ample" available help to be had in Saugerties and that itis "good business" to employ local people; that wage rates are lower in Saugertiesthan the wages he had been paying his New York City employees; and that hous-ing would present still another problem because about 50 percent of Respondent'sNew York City employees are "colored people" and Saugerties is not a "coloredcommunity" and that "there would be a reluctance to give them housing."ConclusionsThe testimony and other evidence in this record could be set forth in muchgreater detail than appears above; to do so, however, would only buttress theconclusion already inescapable, namely, that Respondent discharged its employeeson August 17, 1956, in order to avoid having any dealings with the Union whichwas then engaged in organizing Respondent's employees.Rather than show thedischarges to be incidental to the claimed 17 Saugerties move, I believe the record1e Saslow testified that not until the very day of the discharges did he knowa "singlething" about the fact that there might be discharges.17I use the word "claimed" advisedly; for in the circumstances appearing here, I haveserious doubt that Respondent intends to keep its shipping department in SaugertiesThisis so despite the fact that Respondent has released the stockroom portion ofits premisesat 1810 Broadway.There is considerablebasis for the GeneralCounsel's contention thatSaugerties is a hideaway,rather than a runaway,location.I need notdecide thisspecific 344DECISIONSOF NATIONAL LABORRELATIONS BOARDto demonstratebeyond any possiblequestionthat such moveto Saugerties was madesolely for the purpose of lending color of pretext to the discharges.Not only dothe events immediately preceding the discharges, including Saslow's meetings withthe shipping employees which meetings Mael and Jack Lubasch also attended, con-stitute practically conclusive proof of Respondent's discriminatory motivation, butthe evidence as to Respondent's allegedly economic explanation also lays bare thespuriousness of Respondent's contentions.The facts and circumstances hardlyportray a "reorganization," long in planning and well considered, as Respondentasserts; instead they show a hasty improvisation, completely bereft of normal busi-ness considerations.Saslow's explanation to Dicker after the discharges couldbe the only possible reason for deliberately creating such a makeshift situation ashappened here, namely, that Lubasch was a "stubborn guy ... [who] would neverhave anything to do with any union, no matter what the case was." I considerfurther analysis of this case to be wholly unnecessary.Upon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondents Bermuda and Lubasch have violated Section 8 (a) (3) and (1)of the Act by discriminatorily discharging the employees set forth on Appendix A.2.Respondent Bermuda and Lubasch have further violated Section 8 (a) (1)of the Act by interrogating employees concerning membership in and other activi-ties on behalf of the Union, by threatening them with loss of employment for unionmembership and because of the Union's organizing campaign, and by promising andthen granting wage increases to employees for the purpose of inducing them torefrain from such membership and activities.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.isIII.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmativeaction which I find necessary to effectuate the policies of the Act and to restoreinsofar aspossible thestatus quoexisting prior to the commission of the unfairlabor practices.I shall recommend that Respondent be ordered to offer reinstatement to allemployees in Appendix A to their former or to substantially equivalent employ-ment.Chase National Bank of the City of New York etc.,65 NLRB 827. Suchreinstatement will be without prejudice to the employees' seniority and other rightsand privileges and Respondent will be required to dismiss all new employees,temporary or otherwise, hired since August 17, 1956, or in contemplation of Re-spondent's "reorganization" at that time, if such dismissals are necessary to pro-vide employment for the employees in Appendix A.Where Respondent has trans-ferred the positions of any of these employees to Saugerties or elsewhere outsideNew York City, Respondent will then be required to offer them employment atsuch other locations.However, as I do not regard employment of New York Cityresidents in Saugerties, New York, to be substantially equivalent to otherwise similaremployment in New York City, I also do not accept tendered employment atSaugerties as completely satisfying Respondent's obligations to its discriminatorilydischarged employees.Cf.Corning Glass Works v. N. L. R. B,129 F. 2d 967 (oncontempt) (C. A.2);N. L. R. B. v. Armour & Co.,154 F. 2d 570 (C. A. 10).Accordingly the employees may, withoutresultingback-pay or other penalty tothemselves, refuse offers of employment from Respondent in Saugertiesor else-where outside New York City. Should any employees be offered and then refuseemployment from Respondent outside New York City, Respondent shall be re-quired tomaintaina preferential hiring list comprised of such employees and Re-spondent shall be required to offer reinstatement to them in the event Respondentreestablishes their positions in New York City.point, however, as it does not affect the merits of the case and is presently relevant onlyin fashioning an appropriate remedy.tion with its operations described in section I, above, have a close, intimate, and substan-tial'relation to trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce. BERMUDA KNITWEAR CORPORATION345I shall also recommend that Respondent be required to pay employees the ex-penses entailed in moving their families and household effects in the event any ofthe employees choose to accept employment from Respondent outside New YorkCity.I shall further recommendthatRespondent be required to make whole all em-ployees inAppendix A by payingthem a sum of money equal to the amount thathe or she would normally have earned as wages, including pension payments,from August 17, 1956, until the offer of reinstatement,lessnet interim earn-'ings during such period.As to any employees who may refuse Respondent's offerof employment outside NewYork City,I shall also recommend that Respondent berequired to continue paying them for loss of earnings until such time after suchoffer as the employees obtain substantially equivalent employment with other em-ployers oruntilRespondentoffers themtheir former or substantially equivalentpositionsinNew York City.19All back-pay provisions are to be administered inaccordancewith F.W. Woolworth Company,90 NLRB 289.I shall also recommendthat theBoard retain jurisdiction of this matter forthe purpose of effectuating the terms of this Recommended Order.[Recommendations omitted from publication.]19 This does not mean, of course, that the employees may sit Idly by awaiting suchoffers.The normal requirement of mitigation of back pay applies, as in any other case.APPENDIX AJohn AnglisanoJosephine KeatingEsther RosenfieldSybil BirnbaumIda LoweAl SalwitzCorinne BrauxSylvia MaldonadoMildred SingerAdeleBrunoIna ManchensoIrma TeminHolly ClarkeIrving MichaelsHazel VanceFelipe CubasRuth MoskowitzMargaret WalshMargoDayeAndreRegalSally WersteinLeah GreenbergGabriel RegalThomas YoungLillian HarlickIvan RockeAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board,and in order to effectuate the policies of the National Labor RelationsAct, as amended,we herebynotify our employees that:WE WILLNOT discourage membership in Retail, Wholesale and DepartmentStore Union, AFL-CIO, District65, or in any other-labor organization of ouremployees,by discriminatorily dischargingany of ouremployees,or in any othermanner discriminating in regard to hire or tenure of employment,or any termor condition of employment.WE WILL NOTthreaten our employeeswithdischarge or other reprisals be-cause of union activities.WE WILL NOTpromise or grant wage increasesfor thepurpose of inducingemployees to refrain from union activities.WE WILL NOTinterrogate our employees concerning union membership andactivities,in a manner constituting interference,restraint,-or coercion in violationof Section8 (a) (1) of the Act.WE WILL NOTin any other manner interfere with,restrain,or coerce our em-ployees in the exerciseof the rightto self-organization,to form labor organiza-tions, to join or assist the aforementionedDistrict 65 or any otherlabor organiza-tion,to bargain collectivelythroughrepresentatives of their own choosing and toengage in other concerted activitiesfor the purposeof collective bargaining orothermutual aid or protection,and to refrain from any or all of such activities,except to the extentthat such rightmay be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorizedin Section 8 (a) (3) ofthe Act.WE WILL offerto all employees dischargedon August 17, 1956, immediate andfull reinstatement to their formeror substantiallyequivalent positions,without 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDprejudice to their seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay they may have suffered because of the dis-crimination against them.BERMUDAKNITWEAR CORPORATION,Employer.Dated-------------------By-------------------------------------------ABRAHAM J LUBASCH,President.This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Linton-Summit Coal Company, Inc.andInternational Brother-hood of Electrical Workers,AFL-CIO.Case No. 35-CA-729.April 9,1958DECISION AND ORDEROn July 29, 1957, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it be required to cease and desisttherefrom and to take certain affirmative action.He also found thatthe Respondent had not engaged in certain unfair labor practices andrecommended that the complaint be dismissed insofar as it allegedsuch unfair labor practices.Thereafter, the Respondent filed excep-tions to the Intermediate Report and a supporting brief.'Pursuant to Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to athree-member panel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.These rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and the brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.2ORDERUpon the entire record and pursuant to Section 10 (c) of theNational Labor Relations Act, as amended, the National Labor Rela-1The Respondent's request for oral argument is hereby denied as, in our opinion, therecord, exceptions,and brief adequately present the issues and positions of the parties.2 The Respondent contends that in weighing conflicting evidence and in drawing in-ferences and conclusions from the evidence,the TrialExaminer demonstrated his biasand prejudiceagainst theRespondent.While it appearsthat the TrialExaminer in mostinstances madecredibilitydeterminations in favor of the witnesses for the General Counsel,we note that even "totalrejection of an opposed view cannot of itself impugn the integrityof a trier of fact "N. L.R. B. v. Pittsburgh S S. Company,337 U. S. 656.In any event,we haveindependentlyreviewedthe Trial Examiner's credibility findings, his inferencesand conclusions from evidence,and perceive no basis for finding that there was bias orprejudice on his part.Moreover,as we find noneof the TrialExaminer's credibility find-120 NLRB No. 56.